MEMORANDUM OPINION
                                        No. 04-11-00164-CR

                                       David Cepeda JONES,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 928953
                           Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 13, 2011

DISMISSED FOR LACK OF JURISDICTION

           On February 11, 2011, appellant filed a notice of appeal in which he states “‘No’

sentence [was] imposed against Defendant on the 9th day of June 2006.” No final judgment or

appealable order signed by the trial court is contained in the clerk’s record. Therefore, on

March, 9, 2011, we ordered appellant to show cause why this appeal should not be dismissed for

lack of jurisdiction. Appellant filed a response that does not provide a basis upon which this
                                                                              04-11000164-CR


court may exercise jurisdiction over his appeal. We therefore dismiss the appeal for lack of

jurisdiction.

                                              PER CURIAM

DO NOT PUBLISH




                                            -2-